FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     December 26, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                        No. 12-3223
                                                (D.C. No. 5:10-CR-40070-JAR-1)
CHOUDHRY ZAFAR IQBAL,                                       (D. Kan.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before HARTZ, EBEL, and MATHESON, Circuit Judges.


      This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant Choudhry Zafar Iqbal’s plea agreement. The

defendant pleaded guilty to one count of insurance fraud resulting from an arson.

Pursuant to the plea agreement, Iqbal waived his right to appeal his conviction or

sentence, provided the sentence was within the statutory maximum authorized by law


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and did not upwardly depart from the sentencing guideline range. The district court

sentenced Iqbal to 37 months’ imprisonment, the low end of the guideline range.

Nevertheless, Iqbal filed a notice of appeal.

      The government filed its motion to enforce the plea agreement pursuant to

United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Iqbal

filed a response, arguing that waiver was not knowing and voluntary because the plea

agreement’s waiver of appeal was inconsistent and ambiguous, and that the court’s

colloquy was inadequate.

      We have reviewed the motion and the record, and agree that Iqbal’s proposed

appeal falls within the scope of the appeal waiver, that he knowingly and voluntarily

waived his appellate rights, and that enforcing the waiver would not result in a

miscarriage of justice. See id. at 1325 (describing the factors this court considers

when determining whether to enforce a waiver of appellate rights).

      Accordingly, we grant the motion to enforce the plea agreement and dismiss

the appeal.


                                                Entered for the Court
                                                Per Curiam




                                          -2-